OPINION ON PETITION TO REHEAR
We have been presented with a petition to rehear, but such petition is simply a reargument of those issues and *257contentions considered by this Court in preparing its original opinion.
All of these contentions were given full consideration by the Court and this Court feels no necessity to again review these questions.
No new argument is made, no new authority is cited, and no material fact is pointed out as overlooked.
Therefore, the petition to rehear is respectfully denied.